Citation Nr: 1506036	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13 02-115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.   

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD or an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970.  He served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Pittsburgh, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript is in the electronic record. 

The issue of entitlement to service connection for major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current anxiety reaction that had its onset in active service.  

2.  The Veteran served in Vietnam; however, he has never had a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(a) (2014). 

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Board has found that new and material evidence has been submitted to reopen the claim for service connection for an anxiety disorder, and granting the claim for service connection for an anxiety disorder.  Further notice or assistance is not required to aid the Veteran in substantiating this element of the claim.  

In regards to the claim for service connection for PTSD, the Veteran was provided with complete VCAA notification in a March 2009 letter that contained all the information required by 38 U.S.C.A. § 5103; Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has also been met.  All VA treatment records have been obtained.  The Veteran indicates that he has not received any private treatment, other than prescriptions for Valium.  He has not identified any additional sources of relevant records.  The Veteran was afforded a VA examination, and the examiner has provided an opinion that addresses all pertinent questions.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the Veteran and his representative in a discussion regarding the Veteran's current psychiatric diagnoses and their relationship to active service.  There was a discussion of relevant evidence, and it was suggested that the Veteran obtain and submit an opinion by one of his treating physicians.  The Veteran and his representative indicated an understanding that the PTSD issue had been denied, because of the absence of a diagnosis of that disorder.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed PTSD as a result of active service.  He notes that he became anxious during service and that he sought medical attention.  After service, the Veteran reports that he was denied employment as a policeman due to his psychiatric symptoms, and that he received VA treatment for anxiety from shortly after discharge until 1972.  He contends that he has continued to experience these same symptoms ever since.  Although the Veteran believes that the disability he has had since service is PTSD, he argues that his disability has been continuously present since service and that it is the same disability no matter what diagnosis may be assigned. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Anxiety Disorder

The record shows that entitlement to service connection was initially denied by letter in February 1971 due to failure to report for a VA examination.  A rating decision that denied the Veteran's claim for service connection for a nervous condition on the merits was issued in April 1972.  However, additional VA treatment records pertaining to the Veteran's claimed disability were received in May 1972.  There was no readjudication or decision as to whether the new records were new and material.  38 C.F.R. § 3.156(b) (2014).  

The additional evidence regarding the Veteran's claim for service connection for a nervous condition was not considered until a January 1980 rating decision.  This decision denied the Veteran's claim without a determination as to whether the additional records were new and material.  He submitted a notice of disagreement, and a statement of the case was issued in April 1980, which continued the denial on the same bases as the January 1980 rating decision.  The Veteran did not submit a substantive appeal after he received the statement of the case.  

The United States Court of Appeals for the Federal Circuit has held that if new evidence is received in the appeal period after a decision, that decision remains pending until there is a subsequent determination as to whether the evidence is new and material.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

Because there was no adjudication of whether the May 1972 treatment record was new and material, the prior decisions did not become final.

The evidence considered by the January 1980 rating decision included the Veteran's service treatment records and VA treatment records dating from 1970 to 1972.  The decision noted that the 1970 VA treatment records included a diagnosis of an anxiety reaction, and the service treatment records showed that the Veteran had been seen for only nervousness.  As the Veteran did not receive treatment for an anxiety reaction in service, his claim was denied. 

The evidence received since January 1980 includes VA treatment records dating from 2009 to 2010, the report of a VA examination conducted in October 2011, and the transcript of the March 2013 hearing.  

At the March 2013 hearing, the Veteran testified that he had experienced the same psychiatric symptoms continuously since his discharge from service.  He also testified that he was put on medication for these symptoms by the VA in the early 1970s, and that he had continued to use medication when needed.  

The Veteran has undergone two VA examinations, both of which confirm that he has used psychiatric medication since the 1970s.  This information is new, as it was not before the decision makers in January 1980.  It is also material, in that it purports to relate the Veteran's current disability to the nervousness for which he was treated during service.  The absence of such a relationship was the basis for the January 1980 denial.  The Veteran is competent to report his symptoms, and his testimony is presumed to be credible for purposes of determining whether or not it is new and material.  

The service treatment records show that the Veteran was seen for reports of nervousness and diarrhea in March 1970.  Although the June 1970 discharge examination states that the psychiatric examination was normal, the Veteran testified that he failed a psychiatric examination which led to his rejection for police training immediately after service.  

VA treatment records from July 1970 state that the Veteran reported nervousness for several years, and say he was given tranquilizers in Vietnam.  The impression was anxiety reaction.  These records reflect that the Veteran was seen on a regular basis until January 1971 and then again from November 1971 until May 1972 for behavior modification therapy.  

VA treatment records from March 2009 show that the Veteran was new to the clinic, but reported having PTSD that was first noted after his return from Vietnam.  He had been using Valium since the 1970s, but only when needed, which was rarely.  The Veteran reported mild depression but mostly felt anxious.  

The Veteran was afforded a VA examination in October 2011.  The claims folder was reviewed, and the Veteran was interviewed and examined for two hours.  He was noted to have first been prescribed valium in the early 1970s.  He continued to use valium, which was prescribed by his civilian primary care physician.  However, he denied any other psychiatric treatment between 1972 and 2009.  After a review of the Veteran's symptoms, the diagnosis was anxiety disorder, not otherwise specified, not related to military service.  The examiner did not provide a rationale to support this opinion.  

The Board finds that entitlement to service connection for an anxiety disorder is warranted.  The service treatment records show that he was seen for reports of nervousness three months prior to discharge.  Although his separation examination was normal, the Veteran has testified that he failed a psychiatric examination for the police force immediately after discharge, and that he was referred to a VA clinic for treatment.  VA treatment records confirm that he was seen for an anxiety reaction one month after discharge, and that he was followed for this problem for nearly two years.  Afterwards, the evidence shows that he has continued to be prescribed medication for anxiety through the present day.  The Veteran is competent and credible to report the use of this medication.  The October 2011 VA examiner diagnosed an anxiety disorder.  

The Board is aware that the October 2011 examiner opined that the Veteran's anxiety disorder was not related to military service.  However, he did not provide any rationale for this opinion.  Given the Veteran's reports of symptoms in service, his continued reports of such immediately after discharge, and evidence to support continuous symptoms and treatment since that time, the Board finds that the evidence is at least in equipoise, and entitlement to service connection for an anxiety disorder is established.  38 U.S.C.A. § 5107(b).

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran's military records clearly establish that he served in Vietnam.  Furthermore, he has described being present during rocket attacks on his base, as well as other stressful situations.  This evidence, however, goes to the occurrence of a stressor.  The record does not establish that the Veteran has ever been diagnosed with this disability.  

The Veteran's VA treatment records from 1970 to 1972 do not contain a diagnosis of PTSD.  

When the Veteran presented at the VA clinic in March 2009, it was noted to be his first psychiatric treatment since 1972 except for Valium from non-VA providers.  The Veteran provided his military history, including five separate events he regarded as stressors.  However, after a mental status examination and psychological testing, the impression was a major depressive disorder.  The examiner stated that the Veteran did not report symptoms that were consistent with PTSD but appeared to report symptoms consistent with depression.  The Veteran was informed of these findings in an April 2009 follow up visit, when he declined further treatment.  

A December 2010 VA primary care note states that the Veteran had a history of PTSD in the 1970s after returning from Vietnam, and PTSD was entered into the problem list.  At the end of the primary care visit, the assessments included suspected PTSD.  A social worker was to be consulted, but there is no indication that any further evaluations were conducted.  

As noted, the Veteran was afforded an extensive VA examination in October 2011.  This included a lengthy review of his experiences in Vietnam, additional testing, and a mental status examination.  At the conclusion of the examination, the impression was anxiety disorder.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but that his history, presentation and symptom profile were more consistent with anxiety disorder.  

The Veteran informed his December 2010 primary care provider that he had been treated for PTSD in the early 1970s; and this was entered into the VA problem list, but the assessment was only suspected PTSD.  The Veteran is competent to report diagnoses related by treatment providers.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This report; however, is not credible.  The actual treatment records do not include this diagnosis.  At his hearing the Veteran testified that at the time of his treatment PTSD was not recognized as a disorder and he believed that the diagnosis of depression was the same as a diagnosis of PTSD.  In his substantive appeal he asserted that the diagnosis of anxiety reaction was essentially the same as PTSD.  This may explain why he told treatment providers that he had been previously treated for PTSD; but it does not serve to show an actual diagnosis of that disorder.  For VA purposes PTSD is diagnosed in accordance with the specific criteria contained in DSM IV or DSM V.  38 C.F.R. §§ 3.304(f); 4.25 (2014).  The mental health experts are presumed to have considered the relevant criteria and they have not found the Veteran's depression and anxiety to equate to PTSD and that he did not meet the criteria for that diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The Veteran has undergone two comprehensive psychological examinations, after which both examiners independently concluded that he does not meet the diagnostic criteria for a diagnosis of PTSD.  There is no competent opinion to the contrary.  The Board notes the Veteran's argument that PTSD was not always recognized at the time of his initial treatment in 1970, the psychologists who examined him in 2009 and 2011 are very familiar with PTSD.  They determined that the Veteran does not have this disability.  Consequently, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD, and service connection for that disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).



ORDER

Service connection for an acquired psychiatric disability, and entitlement to service connection for an anxiety disorder is granted.  

Entitlement to service connection for post-traumatic stress disorder is denied. 


REMAND

The Court has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

VA records show that the Veteran was diagnosed at the March 2009 VA examination as having major depressive disorder.  The examiner did not express an opinion as to whether the depressive disorder was related to active service, such an opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 2009 examination to provide an opinion as to whether the diagnosed major depression is related to the service connected anxiety disorder or is otherwise related to a disease or injury in active service.  If the examiner is not available another mental health professional should review the claims folder and provide the needed opinion.  The examiner should note that the claims folder was reviewed. 

The examiner should note the service treatment records showing pertinent treatment, the Veteran's testimony, and the post-service treatment records.

The examiner should respond to the following:  If the response to any of the queries is affirmative, there is no need to respond to subsequent queries.

Is major depression is related to the psychiatric symptoms noted in service; the VA treatment records between 1970 and 1972 or otherwise the result of a disease or injury in service?

Is the Veteran's major depression part of the psychiatric disability diagnosed as anxiety disorder, is caused by anxiety disorder or is aggravated by anxiety disorder?

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of major depression prior to aggravation.

If further examination is required.  This should be conducted.  If a major depressive disorder is not found on such examination, the examiner should state whether the prior diagnosis was made in error or the disability has gone into remission.  If the disability has gone into remission, the examiner should answer the above queries as if there was a current diagnosis of major depression.

The reasons for all opinions should be provided.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided, and any evidence that might enable the opinion to be provided should be identified.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


